DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
With regard to Claim 17, line 2, and Claim 18, line 3, please change “the container” to “the fluid container” for antecedent basis.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 17, “second removable seal” lacks antecedent basis in the claims since this term was cancelled in Claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 11-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Green et al (WO 2004/062710).

    PNG
    media_image1.png
    635
    372
    media_image1.png
    Greyscale








With regard to Claim 11, Green et al (Green) discloses a method and device for blood treatment involving infusion of replacement fluid (Abstract). Green discloses a container system that is connectable to an outlet port of a medicament filling system (Figure 12, P22/L20-P23/L15). Green discloses a fluid container 1 (P6/L19-20). Green discloses at least a first tube and a second tube fluidly connected to the fluid container (P22/L20-P23/L15, tubing branch 7 (first tube), tubing branch 3 (second tube), both tubes are fluidly connected to the replacement fluid container).
Green discloses a sterilizing filter with a filter inlet port and a filter outlet port, the filter outlet port fluidly connected to the first tube and the second tube, and the filter inlet port fluidly connected to a fluid supply tube that supplies water to the container system (P22/L20-P23/L15, 0.22 micron pore anti-pyrogen filter 11 (sterilizing filter) fluidly connected to tubing branches 7 and 3, tubing branch 12 (fluid supply tube)). 
Green discloses a first connector terminating the fluid supply line (P22/L20-P23/L15, luer 9). Green discloses a first removable seal closing the first connector (P22/L20-P23/L15, non-breathing cap 14). Green discloses a third tube fluidly connected to the fluid container (P22/L20-P23/L15, tubing branch 20).
The fluid container, the first tube, the second tube, and the sterilizing filter are capable of being sterile before water flows through the sterilizing filter.
With regard to Claim 12, Green discloses the sterilizing filter is a 0.22 micron pore filter (P22/L23).
With regard to Claim 13, Green discloses the container further comprising a manifold that splits fluid flow into at least two branches, wherein the manifold is fluidly connected to the first tube (P22/L20-P23/L15, y-connector 5 (manifold) is fluidly connected to tubing branch 7 (first tube)).
With regard to Claim 16, Green discloses a quantity of a concentrated medicament in the fluid container (P23/L6, concentrate may be added by means of luer connector 21).
With regard to Claim 17, Green discloses the fluid container and the concentrated medicament are sterile before the first or second removable seals are opened (P23/L6-8, in the deliverable to the treatment site, the tubing branch 20 may be sealed and cut after the concentrate is added).
With regard to Claim 18, Green discloses a data carrier affixed to the fluid container, the data carrier storing data indicating properties of a concentrated medicament that has been injected into the container (P9/L24-P10/L4, fluid containers may be provided with one or more bar-codes, RFID tags, or other encoding device).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (WO 2004/062710), as applied to the claims above.
With regard to Claim 19, Green discloses all the limitations in the claims as set forth above. However, Green is silent to a second sterilizing filter fluidly connected to the third tube to sterile filter concentrated medicament flowing into the fluid container.
Green discloses that the 0.22 micron filter 11 on tubing branch 7 provides additional protection from inadvertent contamination (P25/L21-22). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for a second sterilizing filter fluidly connected to the third tube to sterile filter concentrated medicament flowing into the fluid container, in order to provide additional protection from inadvertent contamination when filling the fluid container with concentrate by means of luer connector 21 (P23/L6).
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose the limitations of Claims 1, 13, and 14 together and Claims 1 and 20 together. Prior art includes newly cited Bellotti (US 4,902,282) for Claim 14 and IDS cited Coleman (US 3,647,397) for Claim 20. The Examiner’s opinion is that a double patenting rejection is not applicable between Claim 20 and the claims of parent case US 9,636,444.
Response to Arguments
Applicant’s arguments filed 23 May 2022, with respect to the Priority Claim, Objection to the Specification, and Objection to the Drawings have been fully considered and are persuasive.  The priority date of Claims 11 -14 and 16-20 is 7 April 2006, the date of 60/744,496. The Objections to the Drawings and Specification have been withdrawn. 
Applicant’s arguments regarding the 103 rejections of Claims 11-18 have been fully considered; however, Green may still be interpreted to read on Applicant’s amended Claims 11-13 and 16-19.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777